UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-32037 GENESIS REALTY GROUP, INC. (Exact name of small business issuer as specified in its charter) Delaware 65-0963722 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 230 Park Avenue, 10th Floor, New York, NY 10169 (Address of principal executive offices) (Zip Code) (212) 406-4954 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 19, 2007: 19,580,393shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 7 Item 3. Controls and Procedures 8 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Submission of Matters to a Vote of Security Holders. 9 Item 5. Other Information. 9 Item 6. Exhibits and Reports of Form 8-K. 9 SIGNATURES 10 i GENESIS REALTY GROUP, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 AND DECEMBER 31, 2 MONTH PERIOD ENDED SEPTEMBER 30, 2007 AND 2006 AND FOR THE PERIOD NOVEMBER 22, 1999 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2007 ii GENESIS REALTY GROUP, INC. (A Development Stage Entity) TABLE OF CONTENTS FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2, 2 MONTH PERIOD ENDED SEPTEMBER 30, 2, 1999 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2007 Balance sheet 1 Statements of operations 2 Statements of cash flows 3-4 Notes to financial statements 5-6 iii GENESIS REALTY GROUP, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET ASSETS SEPTEMBER 30, DECEMBER 31, 2007 2006 CURRENT ASSETS: Cash $ - $ 140 TOTAL ASSETS $ - $ 140 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES: Accounts payable and accrued expenses $ 100,331 $ 59,798 Accounts payable - related party 85,000 85,000 Loan payable - related party 50,150 50,000 Notes payable - related party 98,320 91,570 Total current liabilities 333,801 286,368 STOCKHOLDERS’ DEFICIENCY: Common Stock, par value $.0001 per share; 100,000,000 shares authorized; 19,580,393 shares issued and outstanding at September 30, 2007 & December 31, 2006, respectively 19,580 19,580 Additional paid-in capital 182,407 182,407 Deficit accumulated during the development stage (302,834 ) (263,032 ) Stock subscription receivable, including accrued interest of $62,166 and $54,396 as ofSeptember 30, 2007 & December 31, 2006 (232,954 ) (225,183 ) Total stockholders’ deficiency (333,801 ) (286,228 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ - $ 140 The accompanying notes are an integral part of these financial statements. 1 GENESIS REALTY GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE PERIOD NINE MONTHS ENDED THREE MONTHS ENDED NOVEMBER 22, 1999 SEPTEMBER 30, SEPTEMBER 30, (DATE OF INCEPTION) TO 2007 2006 2007 2006 SEPTEMBER 30, 2007 DEVELOPMENT STAGE REVENUES $ 0 $ 0 $ 0 $ 0 $ 0 DEVELOPMENT STAGE EXPENSES: Amortization 0 0 0 0 1,354 Accounting 20,800 21,330 7,600 6,350 129,451 Bad debt expense 0 0 0 0 22,429 Bank charges 173 205 52 77 1,443 Consulting fees 389 1,040 219 100 5,230 On-line services 0 0 0 0 3,400 Domain names 0 0 0 0 50,070 Legal fees 17,769 5,344 11,575 963 46,239 Corporate fees 150 0 0 0 5,457 Office general 0 0 0 0 90,649 Shareholder related services 0 148 0 0 420 Transfer agent fees 1,057 695 757 150 11,368 Website development 0 0 0 0 50,000 Printing 0 0 0 0 630 TOTAL DEVELOPMENT STAGE EXPENSES 40,338 28,762 20,203 7,640 418,140 LOSS FROM OPERATIONS (40,338 ) (28,762 ) (20,203 ) (7,640 ) (418,140 ) GAIN ON SALE OF INVESTMENT 0 0 0 0 99,500 OTHER INCOME 7,771 7,771 2,619 2,619 64,419 INTEREST EXPENSE (7,234 ) (5,811 ) (2,497 ) (1,970 ) (25,400 ) OTHER EXPENSE 0 0 0 0 (23,213 ) NET LOSS $ (39,801 ) $ (26,802 ) $ (20,081 ) $ (6,991 ) $ (302,834 ) LOSS PER COMMON SHARE Basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted-average number of common shares outstanding 19,580,393 19,580,393 19,580,393 19,580,393 The accompanying notes are an integral part of these financial statements. 2 GENESIS REALTY GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE PERIOD NINE MONTHS ENDED NOVEMBER 22, 1999 SEPTEMBER 30, (DATE OF INCEPTION) TO OPERATING ACTIVITIES 2007 2006 SEPTEMBER 30, 2007 Net loss $ (39,801 ) $ (26,802 ) $ (302,834 ) Adjustment to reconcile net loss to net cash used by operations Amortization 0 0 1,354 Bad debt expense 0 0 22,429 Interest on stock subscription receivable (7,771 ) (7,771 ) (62,166 ) Interest accrued on notes receivable - 0 (2,251 ) Changes in assets and liabilities Increase (Decrease) in accounts payable and accrued expenses 40,532 31,724 185,330 (Increase) in organization costs 0 0 (1,354 ) Net cash used by operating activities (7,040 ) (2,849 ) (159,492 ) INVESTING ACTIVITIES Increase in loans and advances- related party 150 0 29,972 Net cash used by investing activities 150 0 29,972 FINANCING ACTIVITES Proceeds from promissory notes 6,750 2,300 98,320 Proceeds from issuance of common stock 0 0 31,200 Net cash provided by financing activites 6,750 2,300 129,520 (DECREASE) INCREASE IN CASH (140 ) (549 ) 0 CASH, BEGINNING OF PERIOD 140 659 0 CASH, END OF PERIOD $ - $ 110 $ - The accompanying notes are an integral part of these financial statements. 3 GENESIS REALTY GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS (continued) FOR THE PERIOD NINE MONTHS ENDED NOVEMBER 22, 1999 SEPTEMBER 30, (DATE OF INCEPTION) TO 2007 2006 SEPTEMBER 30, 2007 Supplemental cash flow information: Interest paid $ 0 $ 0 $ 438 Income taxes paid $ 0 $ 0 $ 0 Noncash investing and financing activities: Shares issued to founder for consulting services $ 0 $ 0 $ 700 Additional shares resulting from spin-off from parent $ 0 $ 0 $ 9 Stock issued for a promissory note from Glick Global Development, LLC $ 0 $ 0 $ 170,787 The accompanying notes are an integral part of these financial statements. 4 GENESIS REALTY GROUP, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS 1. DESCRIPTION OF BUSINESS AND GOING CONCERN DESCRIPTION OF BUSINESS Genesis Realty Group, Inc. (“the Company”) was incorporated on November 22, 1999 under the laws of the State of Delaware.The Company’s operations have been devoted primarily to structuring and positioning itself to take advantage of opportunities available in the internet industry.The Company intends to grow through internal development, strategic alliances and acquisitions of existing business.The Company has the authority to issue 100,000,000 shares of common stock and intends to develop an auction website devoted to selling real estate on the internet.The Company is a development stage company and has had limited activity. The Company’s initial activities have been devoted to developing a business plan, structuring and positioning itself to take advantage of opportunities available in the internet industry and raising capital for future operations and administrative functions. The Company was a wholly owned subsidiary of I-Incubator.com, Inc. (“Incubator”), formerly known as Master Communication, Inc., a publicly trade company listed on the OTC Electronic Bulletin Board (OTCBB:INQU).It was spun-off by Incubator on January 10, 2002.Upon such spin-off, shareholders of Incubator received 0.1439 shares of the Company for each share of Incubator owned as of February 13, 2002. 2. GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As reflected in the financial statements, development stage losses from November 22, 1999 (inception) to September 30, 2007 aggregated $302,834 and raise substantial doubt about the Company’s ability to continue as a going concern.The Company’s cash flow requirements during this period have been met by contributions of capital and debt financing.Management’s plans include the potential development of its own business or merging with an operating company.The Company anticipates that financing will be required until such time that the Company has been able to develop its own business or find an appropriate merger candidate.Currently, the Company can not determine when either will occur and as such the Company will need to obtain financing to cover its costs for the foreseeable future.No assurance can be given that these sources of financing will continue to be available.If the Company is unable to generate profits, or unable to obtain additional funds for its working capital needs, it may have to cease operations. The financial statements do not include any adjustments relating to the recoverability and classification of assets or liabilities that might be necessary should the Company be unable to continue as a going concern. 5 GENESIS REALTY GROUP, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS 3. NOTE RECEIVABLE During the year ended December 31, 2003 the Company made loans to Incubator, its controlling shareholder in the amount of $20,178. The Company agreed to reduce the debt owed from I-Incubator to $0. The principal amount of $20,178 and the accrued interest receivable of $2,251 were forgiven on September 30, 2004.Accordingly, the Company recorded $22,429 as bad debt expense for the year ended December 31, 2004. 4. NOTES PAYABLE - RELATED PARTY Through September 30, 2007 and December 31, 2006, the Company executed notesaggregating a total of $92,750 and $86,000 with Atlas Equity Group, Inc., respectively.These unsecured notes are short-term borrowings with maturities of less then one year with an interest rate of 10%. 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. Genesis Realty Group, Inc. is a development stage company. Because the Company has not generated any revenue, it intends to report its plan of operation below. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. The Company’s actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements. The Company’s operations have been devoted primarily to developing a business plan and raising capital for future operations and administrative functions. The Company intends to grow through internal development, strategic alliances, and acquisitions of existing businesses. Because of uncertainties surrounding its development, the Company anticipates incurring development stage losses in the foreseeable future. The ability of the Company to achieve its business objectives is contingent upon its success in raising additional capital until adequate revenues are realized from operations. PERIOD FROM NOVEMBER 22, 1999 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2007 Our cumulative net losses since the inception are attributable to the fact that we have not derived any revenue from operations to offset out business development expenses. Losses from operations since inception have amounted to $302,834 primarily consisting of accounting, legal, office general and the expense in retaining our domain name and development of our website. NINE MONTHS ENDED SEPTEMBER 30, 2, 2006 Development stage losses during the nine months ended September 30, 2007 was $39,801 as compared to $26,802 for the nine months period ended September 30, 2006. Expenses for the nine months ended September 30, 2007 were primarily accounting ($20,800), legal ($17,769) and transfer agent fees ($1,057) in connection with our annual regulatory filing. Expenses for the nine months ended September 30, 2006 were primarily accounting fees ($21,300) and legal fees ($5,344) for the Company’s quarterly regulatory filings. We also incurred expenses dealing during the ordinary course of business such as consulting fees ($1,040) and transfer agent fees ($695). THREE MONTHS ENDED SEPTEMBER 30, 2, 2006 Development stage losses during the three months ended September 30, 2007 was $20,081 as compared to $6,991 for the nine months period ended September 30, 2006. Expenses for the three months ended September 30, 2007 were primarily accounting ($7,600), legal ($11,575) and transfer agent fees ($757) in connection with our annual regulatory filing. Expenses for the three months ended September 30, 2006 were primarily accounting fees ($6,350) and legal fees ($963) for the Company’s quarterly regulatory filings. We also incurred expenses dealing during the ordinary course of business such as consulting fees ($100) and transfer agent fees ($150). Liquidity and Capital Resources Despite capital contributions and both related party and third party loan commitments, theCompany from time to time experienced, and continues to experience, cash flow shortages that have slowed the Company’s growth. The Company has primarily financed its activities from sales of capital stock of the Company and from loans from related and third parties.A significant portion of the funds raised from the sale of capital stock has been used to cover working capital needs such as office expenses and various professional fees. 7 For the period ended September 30, 2007, we incurred a net loss of $39,801.Our accumulated deficit since inception is $302,834. Such accumulated losses have resulted primarily from costs incurred in the purchase of our domain name and various professional fees. The Company’s cash flow requirements during this period have been met by contributions of capital and debt financing.The Company anticipates that financing will be required until such time that the Company has been able to develop its own business or find an appropriate merger candidate.Currently, the Company can not determine when either will occur and as such the Company will need to obtain financing to cover its costs for the foreseeable future.No assurance can be given that these sources of financing will continue to be available.If the Company is unable to generate profits, or unable to obtain additional funds for its working capital needs, it may have to cease operations. The Company continues to experience cash flow shortages, and anticipates this continuing through the foreseeable future. Management believes that additional funding will be necessary in order for it to continue as a going concern. The Company is investigating several forms of private debt and/or equity financing, although there can be no assurances that the Company will be successful in procuring such financing or that it will be available on terms acceptable to the Company. ITEM 3. CONTROLS AND PROCEDURES Evaluation of disclosure controls and procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of September 30, 2007. Based on this evaluation, our principal executive officer and principal financial officers have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Changes in internal controls We have not made any changes to our internal controls subsequent to the Evaluation Date. We have not identified any deficiencies or material weaknesses or other factors that could affect these controls, and therefore, no corrective action was taken. 8 PART II - OTHER INFORMATION ITEM 1.
